Harris, J.
I. The proper time for objections to be made by one dissatisfied with an award in pursuance of a reference, would seem to *36be when the award is returned to Court, or at farthest, when the motion is made to make the award the judgment of the Court. It is presumed that such motion has been regularly entered on the motion docket, so that all persons interested may be presumed to have notice.
These matters of practice must rest in the sound discretion of the'Court, and be determined by the attending circumstances.
The notice given in this case by the arbitrators to the plaintiff in error of the award, previously to the motion to make it the judgment of the Court, was sufficient to protect the party complaining from any of the evils which arise from surprise, and enough surely to have enabled. him to have made properly his objections, if he had any, to the award ; and this being so, we can but deem the notice given as a substantial compliance with the requirements of the act relative to arbitrations.
2. If the award was erroneous, it occurs to us that the execution issued on the judgment thereon, could not be arrested in consequence of such error in the judgment by the process of “ illegality.” If the rights of the party complaining have been essentially prejudiced by want of notice, and he is without fault in allowing judgment to be entered against him, it is apprehended that by an appropriate proceeding in the Superior Court, the judgment may be entirely set aside or re-opened according to the exigency, so as to admit of such modification as justice may demand.
Judgment affirmed.